DETAILED ACTION
This action is responsive to the Application filed on 02/23/2022. Claims 1-20 are pending in the case.  Claims 1, 11 and 20 are independent claims. Claims 1, 11 and 20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendments the previous 112b rejection has been withdrawn.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8, 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the remedial action” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinkers et al. US Document ID US 20180130372 A1, hereinafter Vinkers, further in view of Lisetti et al. “I Can Help You Change! An Empathic Virtual Agent Delivers Behavior Change Health Interventions”, hereinafter Lisetti, further in view of Sert et al. “Recognizing Facial Expressions of Emotion using Action Unit Specific Decision Thresholds” hereinafter Sert, further still in view of Nakanishi et al “sensitizing social agents for virtual training” hereinafter Nakanishi.

Regarding Claim 1
	Vinkers teaches, A computer system, comprising: a computation device; memory configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer system to perform one or more operations comprising: (Abstract “The present disclosure pertains to a system configured to generate an adaptive embodied conversational agent…The one or more hardware processors are configured by machine-readable instructions to: determine a customized digital coaching plan for the subject” Examiner notes a processor configured by machine readable instructions includes a memory.) configuring a group of behavioral agents in a multi-layer hierarchy, wherein a given behavioral agent receives one or more inputs and provides an output corresponding to one or more features associated with an individual, ( ¶044 and Fig. 3 “Dialogue manager 320 receives audio or touch input [one or more inputs]…Embodied conversational agent 360 is generated and displayed by graphic display 350 based on verbal and non-verbal behavior [provides an output]” 
    PNG
    media_image1.png
    283
    713
    media_image1.png
    Greyscale
The input data is received and passed through various agents or functional blocks arranged in a hierarchy as shown. The verbal and non-verbal outputs, corresponding to one or more features, are used to display a graphic of an embodied conversational agent, corresponding to an individual.) and wherein the inputs to at least some of the behavioral agents comprise outputs from one or more of the other behavioral agents; (Fig 3. As shown in the figure, the input received by the verbal and non-verbal generator correspond to outputs from the dialogue manager, all of which are interpreted to correspond to behavioral agents, because they are used in part to define the behavior of the conversational agent output.) generating, based at least in part on a subset of the outputs, a dynamic virtual representation of one or more attributes of the individual using the group of behavioral agents, (¶0044 “Embodied conversational agent 360 is generated and displayed by graphic display 350 based on verbal and non-verbal behavior [subset of the outputs]…In this embodiment, CrazyTalk software was used for the implementation of the appearance of embodied conversational agent 360 [virtual representation] for its flexibility and customization of the appearance and behavior [one or more attributes] of the embodied conversational agent.” ¶0045 “For example, these features may include…dynamic conversation based on user input and based on information from other sources” ¶0040 “the embodied conversational agent may be generated dynamically in real or near-real time in response to interaction with the subject.” The dynamic virtual agent is generate based on the outputs) wherein the dynamic virtual representation is configured to automatically mimic one or more attributes of the individual in a context; (¶0045 “Appearance features 440 describe features of the agent appearance. Such features may include 2+D rendering, using a real person picture” the agents appearance is based on, or mimics, the appearance of a real person picture, wherein the picture describes attributes of an individual in a particular context.) providing information corresponding to the dynamic virtual representation that is intended for an electronic device; (¶0052 “At an operation 502, input information related to the subject is obtained. The information may include one or more of physiological information, behavior information, and/or medical information. In some embodiments, input information may be obtained from a user interface. In some embodiments, operation 502 is performed by a processor component [providing information for a device or processor]” ¶0054 “the customized digital coaching plan may be based on the information related to the subject” ¶0055 “information related to the adaptive embodied conversational agent is generated based on the customized digital coaching plan” information related to the subject is used to derive the customized digital coaching plan which is used to generate the conversational agent, or dynamic virtual representation. Thus the information is “corresponding” to the conversational agent.)
Vinkers does not appear to explicitly teach, receiving input stimuli associated with the electronic device and that indicate a reaction of a user to the dynamic virtual representation; selectively requesting human guidance with the dynamic virtual representation of the one or more attributes of the individual when a portion of the input stimuli corresponds to a negative response of the user, wherein the negative response is determined based at least in part on a comparison score for an emotion corresponding to the portion of the input stimuli and a threshold value; selectively receiving the human guidance after the selective request
Lisetti however when addressing issues related to a computer system which receives user input directed to a virtual conversational agent teaches, selectively requesting the human guidance associated with the dynamic virtual representation of the one or more attributes of the individual ( pg 19:14 Section 4.1 step 3 “An interview session begins with a verbal introduction of the system by Amy [virtual representation]. The introduction is followed by a permission request from the client by Amy to go to the next step. Then, she gives an overview of what will happen during the interview and asks for permission again to start the interview.” At the beginning of an interview the virtual representation asks the client if they should continue, this is selective behavior because it only occurs at the beginning of an interview.) When a portion of the input stimuli corresponds to a negative response of
the user, receiving input stimuli associated with the electronic device and that indicate a reaction of a user to the dynamic virtual representation; (pg 19:11 “The Empathy Module captures and processes user’s facial expressions in real time to assess the user’s most probable affective states…The Empathy Module uses a set of inputs to decide the counselor’s empathic behaviors….The system recognizes the client’s [user] emotional facial expressions and categorizes them into five categories of happy, sad, angry, surprised, and neutral…. (4)The counselor can expect whether her question will be pleasant or unpleasant for the client.” The system is engaged with a conversation with the user in real time, the emotions of the user are in part a reaction to the questions posed by the virtual counselor. )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a customer facing virtual agent that modifies its behavior based on interactions with the customer or user, where the input communications from the user is categorized into positive and negative emotions as taught by Lisetti to the disclosed invention of Vinkers.
One of ordinary skill in the arts would have been motivated to make this modification because both Vinkers and Lisetti disclose a virtual conversational agent that is receptive to the behavior of a human client. An empathetic conversational agent is necessary because “using well-designed virtual empathic characters or ECAs for the delivery of BMIs has the potential to increase users’ engagement and users’ motivation to continue to interact with them” (pg 19:3 ¶05 Lisetti)
Vinkers/Lisetti does not appear to explicitly teach, wherein the negative response is determined based at least in part on a comparison score for an emotion corresponding to the portion of the input stimuli and a threshold value.  Selectively receiving the human guidance after the selective request
However Sert, when addressing processing the emotions of a facial expression based on decision thresholds teaches, wherein the negative response is determined based at least in part on a comparison of an emotional score for an emotion corresponding to the portion of the input stimuli and a threshold Value (pg 2 ¶05 Figure 2 “In this study, we propose a novel approach to facial expression recognition of emotions. An adaptive decision thresholding (ADT) scheme based on the decision boundaries of binary learning algorithm is developed to recognize six emotional facial expressions  classifies face as different emotions based on probability… fear, sadness, disgust, anger, surprise, and happiness” as shown in figure 2 the output of the SVM compares the emotional score of a “action unit” AU with a decision threshold in order to determine if the facial expression is negative (fear, disgust, sadness). The facial capture is the input stimulus.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a means for processing the positive or negative emotions of a human face as taught by Sert to the disclosed invention of Vinkers/Lisetti.
One of ordinary skill in the arts would have been motivated to make this modification because both Vinkers/Lisetti and Sert disclose a method for processing the emotions of a human face, Sert presents a method based on AU decision thresholds because “the proposed method outperforms baseline method that uses standard decision threshold and provides significant improvements on most of the facial expressions” (Sert abstract) 
Vinkers/Lisetti/Sert does not appear to explicitly teach, selectively receiving the human guidance after the selective request
Nakanishi however, when addressing an interaction between a virtual agent and human agent teaches, selectively receiving the human guidance after the selective request (pg 357 “We scripted how the agents respond to human guiding actions as perceived through the interface described previously…. It is obvious that the agents should follow the guidance if the user's leading action is trustworthy and should not follow unless it is trustworthy… To help tune the user's actions, we prepared gradations of agent behavior from following to ignoring…. When the agent hears a guiding speech, it turns itself to the avatar who is speaking” The virtual agent follows or ignores the human interaction based on the trustworthiness or inherent personality of the virtual agent, This occurs after an initial engagement with the user, corresponding to the initial engagement request in Lisetti.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a conversational agent which ignores guidance from a human agent as taught by Nakanishi to the disclosed invention of Vinkers/Lisetti/Sert.
One of ordinary skill in the arts would have been motivated to make this modification because both Vinkers/Lisetti/Sert and Nakanishi disclose methods from facilitating human interaction with realistic virtual avatars. Nakanishi notes that “it is impossible to construct such a virtual evacuation training environment, unless we design social agents equipped with appropriate sensitivity to trustworthiness…. Such social agents can be effective not only for evacuation training but also for many other training applications in which the trainees’ trustworthy behavior is an important factor… other potential application areas, including counseling, sales, and speech making” (pg 343 ¶01 Nakanishi)

Regarding Claim 11
Vinkers/Lisetti/Sert/Nakanishi teaches the claimed features as set forth in connection with claim 1
 Further Vinkers teaches,  A non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium configured to store program instructions that, when executed by the computer system, causes the computer system to perform one or more operations comprising: (¶0001 “a system and method for generating a adaptive [remedial action or learning] embodied conversational agent” ¶0019 “processor 18 is configured via machine-readable instructions to execute one or more computer program components [computer system]”)
For the motivation to combine Vinkers/Lisetti/Sert/Nakanishi see the rejection of claim 1.
Regarding Claim 20
Vinkers/Lisetti/Sert/Nakanishi teaches the claimed features as set forth in connection with claim 1
 Further Vinkers teaches,  A method for selectively performing a remedial action, wherein the method comprises: by a computer system: (¶0001 “a system and method for generating a adaptive [remedial action or learning] embodied conversational agent” ¶0019 “processor 18 is configured via machine-readable instructions to execute one or more computer program components [computer system]”)
For the motivation to combine Vinkers/Lisetti/Sert/Nakanishi see the rejection of claim 1.

Regarding Claim 2 and 12
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Vinkers teaches, wherein the context comprises interacting with the user. (¶0045 “Interaction features 410 describe different features of interaction between the user and system 10…. Such features may include 2+D rendering, using a real person picture, emotional expressions, movement of head, posture, variability in expressions…”  the agent that represents a virtual rendering of an individual, is rendered based on features that are generated in accordance with the interaction between the virtual agent and the user.)

Regarding Claim 3 and 13
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Vinkers teaches, wherein the one or more attributes comprise one or more of: a behavior, an emotion, a type of humor, a mannerism, a style of speech, a memory or a thought process. (¶0045 “Speech production features 420 describe the features of the agent speech production… variability in intonation [speech style]… Appearance features 440 describe features of the agent appearance. Such features may include… emotional expressions [emotions], movement of head [mannerism]… handling objects [behavior]”)

Regarding Claim 4 
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 
Further Vinkers teaches, wherein a given behavioral agent comprises an artificial neural network. (¶0028 “in some embodiments, automatic speech and audiovisual behavior recognition may be achieved by using techniques such as hidden Markov models (HMM), Bayesian networks, neural network models, deep neural network models, reinforcement learning [artificial neural network]” as shown in the figure presented in the rejection of claim 1, the speech and behavior recognition modules are behavior agents used to generate the virtual conversational agent.)

Regarding Claim 5 and Claim 14
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Lisetti teaches, wherein the input stimuli correspond to one or more of: spoken or written communication with the user, an emotion of the user, or non-verbal communication by the user. (pg 19:11 ¶03 “The Empathy Module captures and processes user’s facial expressions in real time to assess the user’s most probable affective states, then combines it with affect-related information elicited from utterances to decide” Figure 2. As shown in figure 2 the multimodal interface also allows keyboard and mouse interaction with the counselor.))

Regarding Claim 6 and Claim 15
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Lisetti teaches, wherein the portion of the input stimuli comprises non-verbal communication by the user. (pg 19:11 “The Empathy Module uses a set of inputs to decide the counselor’s empathic behaviors….The system recognizes the client’s emotional facial expressions and categorizes them into five categories of happy, sad, angry, surprised, and neutral.)
For the motivation to combine Vinkers/Riahi/Thomaz see the rejection of claim 1.


Regarding Claim 7 and Claim 16
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Lisetti teaches, wherein the portion of the input stimuli indicates a type of reaction of the user. (pg 19:11 “The Empathy Module uses a set of inputs to decide the counselor’s empathic behaviors….Client’s Answer to the Counselor’s Question. For any counselor’s question, the client provides an answer through a menu-based interface using mouse/keyboard” Figure 4. As shown in figure 4, the emotional expressional may be determined as a type of reaction, and the level of risk based on the answer and expression may be the type of reaction in reasons to a question.)
For the motivation to combine Vinkers/Riahi/Thomaz see the rejection of claim 1.

Regarding Claim 8 and Claim 17
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Lisetti teaches, wherein the remedial action is selectively provided based at least in part on a history of previous remedial actions associated with the dynamic virtual representation. (pg 19:9 “User Model. The User Model (shown in Figure 3) enables the system to tailor its intervention to a specific user…in addition to static demographic information, the User Model includes different variables in six different areas”pg 19:10 ¶02 “Tailored Feedback Engine. The Tailored Feedback Engine generates tailored feedback based on the user model. Several studies showed that tailored health communication and information can be much more effective than nontailored ones because it is considered more relevant to that specific individual’s needs…Pre-identified subdialog scripts used in DCU [Hester et al. 2005] are reproduced for the various topics of feedback” the virtual agent uses specific subdialog scripts based on the current state of the user model, a decision to use a certain script is a selective remedial action. )

Regarding Claim 9 and Claim 18
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Further Lisetti teaches, wherein the remedial action comprises: determining revised outputs based at least in part on the group of behavioral agents, the input stimuli and the human guidance; generating, based at least in part on a subset of the revised outputs, a revised dynamic virtual representation of the one or more attributes of the individual;  (as shown in figure 2 and Figure 4. The Avatar system changes its representational attributes by modifying a facial expression and producing verbal output, this is based on the input stimuli from the client, and any responses provided via the keyboard interface which includes human guidance)
Further Vinkers teaches, and providing second information corresponding to the revised dynamic virtual representation that is intended for the electronic device. (¶0052 “At an operation 502, input information related to the subject is obtained. The information may include one or more of physiological information, behavior information, and/or medical information. In some embodiments, input information may be obtained from a user interface. In some embodiments, operation 502 is performed by a processor component” The input information was addressed in the rejection of claim 1, after undergoing an update in the virtual representation based on the revised outputs, this information corresponds to new second information.)

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vinkers/Lisetti/Sert/Nakanishi. Further in view of Riahi et al. US Document ID US 8767948 B1, hereinafter Riahi.


Regarding Claim 10 and Claim 19
	Vinkers/Lisetti/Sert/Nakanishi teach claim 1 and claim 11
Vinkers/Lisetti/Sert/Nakanishi does not explicitly teach,  wherein the remedial action comprises performing reinforced learning on one or more of the behavioral agents based at least in part on the portion of the input stimuli.
However, Riahi when addressing issues related to a personalized automated agent for customer relations teaches, wherein the remedial action comprises performing reinforced learning on one or more of the behavioral agents based at least in part on the portion of the input stimuli. (¶0149 Description “Numerical regression, on the other hand is the attempt to produce a function that describes the relationship between inputs [portion of the input stimuli] and outputs and predicts how the outputs should change as the inputs change…Moreover, the intelligent automated agent [one or more of the agents] may be configured to learn through reinforcement learning in which the agent is rewarded for good responses and punished for bad ones…every action by the intelligent automated agent is recorded by an intelligent recording system through a data base”  the learning of the agent is mediated by a reinforcement frame work where the inputs stimuli, from the user, permits the agent to perform an action, judged by the reinforcement system. Thus the learning is based on the received input stimuli.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a customer facing virtual agent that modifies its behavior based on interactions with the customer or user, where those interactions consist of various forms of communications as taught by Riahi to the disclosed invention of Vinkers/Lisetti/Sert/Nakanishi.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement an “an intelligent automated agent for a customer contact center…the automated agent may have an artificial intelligence engine adapted to learn over time from its present interactions and use that knowledge to respond more appropriately to future interactions” (Background ¶0011 Riahi)

Conclusion
Prior art:
	Bartlett et al. “Recognizing Facial Expression: Machine Learning and Application to Spontaneous Behavior” discusses recognizing facial emotions using FACS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122